DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/424,724 filed on July 21st, 2021. Claims 1-4 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2019-058619 filed on March 26th, 2019. A certified copy was received on July 21st, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21st, 2021 and April 18th, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.
Claim Objections
	Regarding Claim 1 (p. 4, line 15), please change the recitation of “the other-side-face side” to - - the other side face - - as this feature is previously referred to in claim 1 (p. 4, line 13).
	Regarding Claim 1 (p. 4, line 17), please change the recitation of “the first gear rotatably support portion” to - - the first gear 
	Regarding Claim 2 (line 1), please change the recitation of “The differential device according to claim 2” to - - The differential device according to claim [[2]] 1 - - to correct claim dependency.
	Regarding Claim 3 (line 2), please change the recitation of “the first thickened portion is formed by the shaft hole boss” to - - the first thickened portion is formed by [[the]] a shaft hole boss - - to establish antecedent basis.
	Regarding Claim 3 (line 5), please change the recitation of “the ring gear and the pinion shat” to - - the ring gear and the pinion [[shat]] shaft - - as this feature is previously referred to in claim 1.
	Regarding Claim 4 (line 5), please change the recitation of “the ring gear and the pinion shat” to - - the ring gear and the pinion [[shat]] shaft - - as this feature is previously referred to in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (p. 3, lines 5-6, 12 and 15), recites, “a differential mechanism…which includes gears”, “a pinion gear” and “a side gear”. It is unclear whether the recited “gears” include the “pinion gears” and the “side gears”. Please clarify if the pinion gear and the side gear are included with the “gears” of the differential mechanism.

Regarding Claim 1 (p. 3, lines 13-14 and 17), there are two recitations of “an inner surface of the mechanism space” it is unclear from the disclosure how many inner surfaces of the mechanism space Applicant intends to recite.

Regarding Claim 2 (lines 5-6), in the recitation of “a side face of the differential casing” it is unclear from the disclosure how many sides, faces and surfaces of the differential casing Applicant intends to recite. Please review the various sides, faces and surfaces recited in claim 1 and decide which one Applicant intends to narrow in claim 2. The lack of clarity renders the claim indefinite.

	Claims 3-4 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 10,663,055), hereinafter Nakamura, in view of Koerschner et al. (US 2020/0300348), hereinafter Koerschner.
Regarding Claim 1, Nakamura teaches a differential device (Fig. 1, “differential gear device” 10) comprising: 
a ring gear (“ring gear” 20) that is driven by a transmission device coupled to a vehicle drive force (col. 7, line 20 - “differential casing 12 is a one-piece cast structure, for example, and has an integrally formed and outwardly extending flange 18, and is rotated about the axis S with a vehicle drive force transmitted thereto from the transmission device through a differential ring gear 20”); 
a differential casing (“casing” 12) which rotates together with the ring gear (20) around a first axial line (“axis” S); and 
a differential mechanism (“side gears” 14L, 14R and “pinion gears” 16) which is held in a mechanism space (the cavity containing 14L, 14R and 16) of the differential casing (12), and which includes gears (14L, 14R) for distributing and transferring drive force by the ring gear (20) to first and second drive shafts (“left and right axles” 24L, 24R) arranged side by side along the first axial line (S), 
the gears (14L, 14R) being formed of an undisclosed material, 
wherein the differential mechanism (14L, 14R, 16) comprises: 
a pinion shaft (“pinion shaft” 44) placed on a second axial line (central axis through 44) intersecting with the first axial line (S) in the mechanism space (12) at right angles (see Fig. 1); 
a pinion gear (16) which is rotatably supported by the pinion shaft (44), and which has a back surface (see Fig. 1) supported by a first gear support portion (Examiner Fig. 1, GSP1) of an inner surface of the mechanism space (12); and
a side gear (14L, 14R) which is coupled to the first (24L) and second (24R) drive shafts while being meshed with the pinion gear (16), and which has a back surface (“back surfaces” 50L, 50R) supported by a second gear support portion (“annular washers” 54L, 54R) of an inner surface (“bearing portions” 60L, 60R) of the mechanism space (12), 
3wherein the differential casing (12) comprises: 
a differential casing body (12) that defines the mechanism space (12); 
a flange (“flange” 18) which is integrally provided with an outer circumferential portion of the differential casing body (12; col. 7, line 20 - “differential casing 12 is a one-piece cast structure, for example, and has an integrally formed and outwardly extending flange 18,”), and which includes, at one side surface, a gear attachment portion (18) to which the ring gear (20) is fastened by a plurality of bolts (not shown in Fig. 1) arranged side by side in a circumferential direction (col. 7, line 27 - “flange 18 has plurality of (i.e. ten in this embodiment) bolt holes 22 through which the bolts extend to fix the differential ring gear 20 to the differential casing 12”); and 
first and second bearing bosses (“journals” 30, 32) which are integrally provided at respective sides of the differential casing body (12), arranged with a transmission casing (not shown in Fig. 1) side by side on the first axial line (S) so as to be rotatably supported (col. 7, line 38 - “differential casing 12 has a pair of journals 30 and 32 as its opposite end portions as seen in the direction of the axis S, and a pair of connecting portions 34 and 36 connecting the journals 30 and 32 respectively. The differential casing 12 as a whole is a hollow structure disposed within the transaxle casing such that the differential casing 12 is rotatable about the axis S relative to the transaxle casing at its journals 30 and 32. The journals 30 and 32 have respective bores 38L and 38R through which the respective axles 24L and 24R extend”), and rotatably support the first and second drive shafts (24L, 24R; see Fig. 1 and col. 7, line 38), 
wherein a plurality of protruding screw hole bosses (Fig. 2, “bolt holes” 22) each having a screw hole (see Fig. 2) to be fastened with each of the plurality of bolts (not shown), and 
a first rib (Examiner Fig. 1, R1) that integrally joints the plurality of screw hole bosses (Fig. 2, 22) together are formed in and on an other side face (left side) of the flange (18), 
wherein a plurality of second ribs (Examiner Fig. 2, R2) each joining each of the screw hole bosses (Fig. 2, 22) and the first bearing boss (Fig. 1, 30) at the other-side-face side (left side) together through the flange (18) and through the differential casing body (12) is formed on an external side face (left side) of the differential casing (12), 
wherein a first thickened portion (Examiner Fig. 1, TP1) which includes the first gear rotatably support portion (GSP1) and which is thicker than a portion of a circumferential wall (CW1) of the differential casing (Fig. 1, 12) that covers a meshed portion (Examiner Fig. 1, MP1) between the pinion gear (Fig. 1, 16) and the side gear (14L) is formed on the circumferential wall (Examiner Fig. 1, CW1), and 
wherein a second thickened portion (TP2) which includes the second gear support portion (Fig. 1, 54L) and which is thicker than the portion of the circumferential wall (Examiner Fig. 1, CW1) that covers the meshed portion (MP) between the pinion gear (Fig. 1, 16) and the side gear (14L) is formed on the first bearing boss (30).

    PNG
    media_image1.png
    313
    500
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Nakamura
Nakamura does not teach “a ring gear that is meshed with and driven by a drive gear coupled to an engine…a differential casing which is formed of lightweight alloy…the gears being formed of steel”.
Koerschner teaches a ring gear (Fig. 1, “ring gear” 110) that is meshed with and driven by a drive gear (not shown) coupled to an engine (not shown; [0002] - “A differential is part of a power train of a vehicle that allows an engine to transmit torque and rotation to wheels” and [0003] - “A drive shaft connects to a pinion, and the pinion drives a ring gear of the differential”),
a differential casing (“case” 140) which is formed of lightweight alloy ([0029] - “a differential housing to be made of a lighter weight material such as aluminum, magnesium, copper, lead, nickel, tin, titanium, zinc, alloys, or the like”),
gears being formed of steel ([0031] - “ring gear may comprise steel or another ferrous metal having a desired strength for driving pinions and/or wheel axles”).
Koerschner also teaches “In some systems, such as automotive systems, the components of the differential may be subject to forces that require the components to have a certain or defined strength. For instance, automobiles (e.g., cars, trucks, farm equipment, etc.) may require components to be formed of ferrous materials (e.g., iron, cast iron, steel, etc.). In some applications, one or more components of the differential may not need to have the strength of such ferrous materials. One such application, may allow a differential housing to be made of a lighter weight material such as aluminum, magnesium, copper, lead, nickel, tin, titanium, zinc, alloys, or the like. Such materials may not have the same strength as ferrous materials, but may be lighter weight, cheaper, and/or more than sufficient for certain applications” [0029].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Nakamura with the engine, drive pinion and forming materials taught by Koerschner, such that “a ring gear that is meshed with and driven by a drive gear coupled to an engine…a differential casing which is formed of lightweight alloy…the gears being formed of steel”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable due to the recited materials being known for use in differentials before the effective filing date of the claimed invention, and have the obvious advantage of providing a lightweight and cost-efficient transfer of torque to the differential taught by Nakamura. 

Regarding Claim 2, Nakamura and Koerschner teach the differential device according to claim 2, wherein: Nakamura teaches the first thickened portion (Examiner Fig. 1, TP1) comprises a shaft hole boss (Fig. 1, portion that receives pinion shaft 44) which is formed in the outer circumferential portion of the differential casing body (12) on the second axial line (central axis through pinion shaft 44), and which receives an end of the pinion shaft (44); and the second ribs (Examiner Fig. 1, R2) are placed at both sides of the second axial line as viewed from a side face of the differential casing (12; see Fig. 1 of Nakamura and Examiner Fig. 1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 10,663,055), in view of Koerschner (US 2020/0300348), and in view of Quick (US 3,966,020).
Regarding Claim 3-4, Nakamura and Koerschner teach the differential device according to claim 1, wherein: Nakamura teaches the first thickened portion (Examiner Fig. 1, TP1) is formed by the shaft hole boss (Fig. 1, portion that receives pinion shaft 44), and the flange (18) that is integrally formed with the shaft hole boss (portion that receives pinion shaft 44) so as to include a side wall of the shaft hole boss at a second-rib side (left side); and the ring gear (20) and the pinion shat (44) are coupled to each other so as to transmit torque (see Fig. 1).
Nakamura or Koerschner do not teach “a gap is provided between a shaft hole of the shaft hole boss and the pinion shaft received therein”.
Quick teaches a gap (Fig. 1, “lubrication grooves” 26, 27) is provided between a shaft hole of a shaft hole boss (portion that receives pinion shaft 20) and a pinion shaft (“shaft” 20) received therein.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential pinion shaft taught by Nakamura with the lubrication grooves taught by Quick in order to effectively lubricate the side gears and pinion gears in order to promote a longer service life (Quick, Abstract: “A differential having lubrication passages including flats on the shafts of the differential spider extending from externally of the differential casing through the differential pinion gears to convey lubrication to the pinion gear and shaft interface for lubrication of the differential”).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Sugeta (US 2005/0070394), Hikita (JPS 57-129949), Homan (US 8,021,260), Yanase (US 9,115,796) and Irwin (US 4,901,599) listed in the attached "Notice of References Cited" disclose similar differentials comprising casing structure related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.T./Examiner, Art Unit 3659    
                                                                                                
/DAVID R MORRIS/Primary Examiner, Art Unit 3659